DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings in Figs. 13B, 46, 50-52, 80-81 and 85-87 are objected to because these drawings were not made by a process which would give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. Appropriate correction is required.
The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See discussion of sectional views above. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45 degrees. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.
Typically, 3D shaded computer model drawings and pictures, such as those provided in the instant application do not have “satisfactory reproduction characteristics” (i.e. it can be copied (black and white) and still be clear as to what is being shown) and it is encouraged to have black and white line drawings.  The shading of the current drawings preclude a clear reading and understanding of the structural elements of the device
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Applicant is advised that should claims 1-7 be found allowable, claims 8-14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zvuloni et al.(hereinafter “Zvuloni”, US 2013/0090554) in view of Owen (US 2013/0053679).
Regarding claim 1, Zvuloni teaches a use with a surgical system in a surgical procedure performed in an operating room (0167 lines 1-9), comprising: 
generate a first image of the surgical site from a real-time imaging source (0053 lines 1-4); 
receive a second image of the surgical site from a non-real-time image source (0014 lines 6-17 and 0016 lines 7-10); 
align the first image and the second image (0023 lines 1-10); 
generate a representation of the surgical site based on the first image and the second image as aligned (0024 lines 1-5); 
display the representation on a display screen (0054 line 1 - 0056 line 2); 
receive a user selection to manipulate the representation (0053 line 1 - 0056 line 2); and 
adjust the representation based on the user selection (0060 lines 1-4). However, Zvuloni fails to teach a surgical hub. Owen teaches a surgical hub (0072 lines 1-10). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generated image representations of Zvuloni with the surgical hub of Owen would streamline surgeon’s review of multiple groups of surgical images through providing several groups of images together collectively across one or more display screens.
Regarding claims 2, 9 and 16, Zvuloni teaches wherein the non-real-time image source comprises at least one of a computed tomography scan or a magnetic resonance imaging scan (0173 lines 1-5).  
Regarding claims 3 and 10, Zvuloni teaches wherein the real-time image source comprises structured electromagnetic radiation (EMR) emitted from the imaging system (0119 lines 1-7).  
Regarding claims 4, 11 and 17, Zvuloni teaches wherein adjusting comprises updating the representation as displayed on the display screen from a first state to a second state according to the received user selection (0053 line 1 - 0056 line 2 and 0060 lines 1-4).  
Regarding claims 5, 12 and 18, Zvuloni fails to teach wherein adjusting comprises moving the representation to another display screen. Owen teaches wherein adjusting comprises moving the representation to another display screen (0071 lines 1-5 and 0072 lines 1-10). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generated image representations of Zvuloni with the surgical hub of Owen would streamline surgeon’s review of multiple groups of surgical images through providing several groups of images together collectively across one or more display screens.
Regarding claims 6, 13 and 19, Zvuloni teaches wherein adjusting comprises displaying the representation in conjunction with the first image (0023 lines 1-10).  
Regarding claims 7, 14 and 20, Zvuloni teaches wherein adjusting comprises displaying the representation in conjunction with the second image (0024 lines 1-5).  
Regarding claim 8, Zvuloni teaches a use with a surgical system in a surgical procedure performed in an operating room (0167 lines 1-9), comprising: 
189309830302.1PATENTAttorney Docket No. END9228USCNT1/190580-1MC1a control circuit (0111 lines 1-3) configured to:
generate a first image of the surgical site from a live imaging source (0053 lines 1-4); 
receive a second image of the surgical site from a pre-operative image source (0014 lines 6-17 and 0016 lines 7-10); 
integrating the first image and the second image (0023 lines 1-10); 
generate a representation of the surgical site based on the first image and the second image (0024 lines 1-5); 
display the representation on a display screen (0054 line 1 - 0056 line 2);
receive a user selection to manipulate the representation (0053 line 1 - 0056 line 2); and 
adjust the representation based on the user selection (0060 lines 1-4). However, Zvuloni fails to teach a surgical hub. Owen teaches a surgical hub (0072 lines 1-10). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generated image representations of Zvuloni with the surgical hub of Owen would streamline surgeon’s review of multiple groups of surgical images through providing several groups of images together collectively across one or more display screens.
Regarding claim 15, Zvuloni teaches a use with a surgical system in a surgical procedure performed in an operating room (0167 lines 1-9), comprising: 
a control circuit (0111 lines 1-3) configured to: 
generate a first image of the surgical site based (0053 lines 1-4) on structured electromagnetic radiation (EMR) emitted from the imaging system (0119 lines 1-7); 190 309830302.1PATENT Attorney Docket No. END9228USCNT1/190580-1MC1 
receive a second image of the surgical site from a pre-operative image source (0014 lines 6-17 and 0016 lines 7-10);
cooperatively assemble the first image and the second image (0023 lines 1-10); 
generate a representation of the surgical site based on the first image and the second image as aligned (0024 lines 1-5); 
display the representation on a display screen (0054 line 1 - 0056 line 2); 
receive a user selection to manipulate the representation (0053 line 1 - 0056 line 2); and 
adjust the representation based on the user selection (0060 lines 1-4). However, Zvuloni fails to teach a surgical hub. Owen teaches a surgical hub (0072 lines 1-10). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generated image representations of Zvuloni with the surgical hub of Owen would streamline surgeon’s review of multiple groups of surgical images through providing several groups of images together collectively across one or more display screens.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649